385 U.S. 914
87 S.Ct. 224
17 L.Ed.2d 18
ERIE-LACKAWANNA R. CO. et al., petitioners,v.UNITED STATES et al.
No. ____.
Supreme Court of the United States
Oct. Term, 1966.
October 18, 1966

Edward W. Bourne, for applicant Erie-Lackawanna R. Co.
Harry G. Silleck, Jr., for applicant Delaware & Hudson R. Corp.
George L. Saunders, Jr., Howard J. Trienens and Edward K. Wheeler, for applicants Baltimore & O. R. Co. and others.
Gordon P. MacDougall, for applicants certain New Jersey and Pennsylvania communities.
Gordon P. MacDougall, Israel Packel and Arthur A. Arsham, for applicant Shapp.
Robert W. Ginnane and Fritz R. Kahn, for Interstate Commerce Commission.
Hugh B. Cox, Henry P. Sailer and Windsor F. Cousins, for Pennsylvania R. Co.
James B. Gray, for the New York Cent. R. Co.
Joseph Auerbach, for Trustees of New York, New Haven & Hartford R. Co.
Harold M. Mulvey, Atty. Gen., and Samuel Kanell and William J. Lynch, Sp. Asst. Attys. Gen., for the State of Connecticut.
Edward W. Brooke, Atty. Gen., and David Berman, Asst. Atty. Gen., for the Commonwealth of Massachusetts.
J. Joseph Nugent, Atty. Gen., and Robert M. Schacht, Sp. Asst. Atty. Gen., for the State of Rhode Island.
Louis J. Lefkowitz, Atty. Gen., Dunton F. Tynan, Asst. Sol. Gen., Mortimer Sattler, Asst. Atty. Gen., and Walter J. Myskowski, for the State of New York.
Donald L. Wallace, for Greater Philadelphia Chamber of Commerce and Chamber of Commerce of Greater Pittsburgh.
Applications for Stay.
Applications for a stay of enforcement of an order of the Interstate Commerce Commission1 authorizing a merger of the Pennsylvania R. Co. and the New York Central R. Co., pending this Court's determination of appeals from a decision of a three-judge district court in the Southern District of New York, 259 F.Supp. 964 sustaining the Commission's order, have been submitted to Mr. Justice HARLAN, as the Associate Justice assigned to the Second Circuit, by eight railroad companies,2 a number of New Jersey and Pennsylvania communities,3 and a Pennsylvania R. Co. stockholder.4


1
Mr. Justice Harlan, pursuant to our rule 50(6) has referred the applications to the Court for disposition. Papers in opposition have been submitted by the Interstate Commerce Commission and various other parties.5 In addition, the Baltimore & Ohio R. Co. for itself and certain other railroad carriers6 has filed an appeal, a jurisdictional statement, and a motion to accelerate consideration thereof. Similar papers have been filed by Delaware & Hudson R. Corp. and Erie-Lackawanna R. Co.


2
Upon consideration of such applications and motions and of all papers filed in opposition, a stay of enforcement of the order of the Interstate Commerce Commission and the motions to accelerate are hereby granted subject to and in accordance with the following expedited schedule. See Hannah v. Larche, 361 U.S. 910, 80 S.Ct. 263. Appellants (who desire to appeal and have not already done so) shall file notices of appeal, shall docket the case, and shall file jurisdictional statements and briefs on the merits on or before November 30, 1966. Appellees shall file any motions responsive to the statements as to jurisdiction and briefs on the merits of the case on or before December 30, 1966. Appellants shall file their reply briefs on or before January 6, 1967. The appeals will be consolidated, and all matters involved are set for oral argument on January 9, 1967, with a total of four hours allotted for argument. Four attorneys will be permitted to participate in the oral argument on each side, the division of time to be settled among counsel. The cases will be heard with typewritten record, but any of the parties may print as appendices to their briefs such portions of the record as they may desire.


3
Nothing in this order shall preclude the Interstate Commerce Commission from proceeding with its further hearings in this matter, now scheduled for October 31, 1966.


4
The request of the State of Connecticut for imposition of bond is denied.


5
It is so ordered.



1
 Order of April 6, 1966, 327 I.C.C. 475, as modified by Order of September 16, 1966, ——I.C.C. ——.


2
 Erie-Lackawanna R. Co.; Delaware & Hudson R. Corp.; Baltimore & Ohio R. Co.; Central R. Co. of New Jersey; Chesapeake & Ohio R. Co.; Norfolk & Western R. Co.; Reading Co.; Western Maryland R. Co.


3
 City of Hoboken, City of Union City, Township of North Bergen, and Township of Weehawken (communities in the State of New Jersey); Borough of Freedom and City of Scranton (communities in the Commonwealth of Pennsylvania).


4
 Milton J. Shapp, who appears also as a citizen of Pennsylvania.


5
 Pennsylvania R. Co.; New York Central R. Co.; Trustees of the New York, New Haven & Hartford R. Co.; States of Connecticut, Massachusetts, New York, and Rhode Island; City of Philadelphia; Greater Philadelphia Chamber of Commerce and the Chamber of Commerce of Pittsburgh.


6
 Central R. Co. of New Jersey; Chesapeake & Ohio R. Co.; Norfolk & Western R. Co.; Reading Co.; Western Maryland R. Co.